

116 HR 8241 IH: GAO Mandates Revision Act
U.S. House of Representatives
2020-09-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8241IN THE HOUSE OF REPRESENTATIVESSeptember 14, 2020Mrs. Lawrence (for herself and Mr. Hice of Georgia) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo eliminate or modify certain mandates of the Government Accountability Office.1.Short titleThis Act may be cited as the GAO Mandates Revision Act. 2.Audits modified(a)Troubled asset relief program(1)In generalSection 116 of the Emergency Economic Stabilization Act of 2008 (12 U.S.C. 5226) is amended by striking subsection (b) and inserting the following:(b)Audits(1)Annual auditThe TARP shall annually prepare and issue to the appropriate committees of Congress and the public audited financial statements that shall be—(A)prepared in accordance with generally accepted accounting principles;(B)prepared and audited in the same manner as the financial statements of covered executive agencies under section 3515 of title 31, United State Code, and executive agency components under section 3521 of such Code; and(C)prepared on the fiscal year basis prescribed under section 1102 of title 31 of such Code.(2)Audit costs(A)In generalThe Secretary shall transfer to the Inspector General of the Department of the Treasury such sums as are necessary to reimburse the Inspector General for the full cost of performing an audit required under paragraph (1) or procuring the audit from an independent external auditor. (B)CreditThe reimbursements described in subparagraph (A) shall be credited to the appropriation account Salaries and Expenses, Office of the Inspector General, Department of the Treasury current when the payment is received and remain available until expended.(3)Corrective responses to audit problemsThe TARP shall—(A)take action to address deficiencies identified by the auditor of the TARP financial statements; or(B)certify to the appropriate committees of Congress that no action is necessary or appropriate..(2)ApplicationThe amendment made by paragraph (1) shall apply to any audit performed under section 116(b) of the Emergency Economic Stabilization Act of 2008 (12 U.S.C. 5226(b)), as amended by paragraph (1), with respect to a fiscal year beginning on or after October 1, 2020.(b)Bureau of Consumer Financial Protection(1)In generalSection 1017(a) of the Consumer Financial Protection Act of 2010 (12 U.S.C. 5497(a)) is amended by striking paragraph (5) and inserting the following:(5)Audit of the BureauThe Bureau shall prepare and submit to the Congress and the Director of the Office of Management and Budget an audited financial statement for each fiscal year, covering all accounts and associated activities of each office, bureau, and activity of the Bureau. The audited financial statement shall include the balance sheet, the statement of net cost, the statement of changes in net position, the statement of budgetary resources, and such comments and information as may be determined necessary to inform Congress of the financial operations and condition of the Bureau. The Office of Inspector General of the Board of Governors of the Federal Reserve System and the Bureau of Consumer Financial Protection shall provide for an audit of the financial statements of the Bureau on an annual basis by an independent external auditor in accordance with the United States generally accepted government auditing standards as may be prescribed by the Comptroller General of the United States..(2)Repeal of previous requirementSection 1016A of the Consumer Financial Protection Act of 2010 (12 U.S.C. 5496a) is repealed.(3)ApplicationThe amendments made by paragraphs (1) and (2) shall apply to any audit performed under section 1017 of the Consumer Financial Protection Act of 2010 (12 U.S.C. 5497) or section 1016A of the Consumer Financial Protection Act of 2010 (12 U.S.C. 5496a), as amended by paragraphs (1) and (2), with respect to a fiscal year beginning on or after October 1, 2020(c)Federal housing finance agency(1)In generalSection 1316 of the Federal Housing Enterprises Financial Safety and Soundness Act of 1992 (12 U.S.C. 4516) is amended—(A)in subsection (g)(4), by striking Comptroller General of the United States and inserting auditor of the financial statements of the Agency; and(B)by striking subsection (h) and inserting the following:(h)Audit of agencyThe Agency shall prepare and submit to the Congress and the Director of the Office of Management and Budget an audited financial statement for each fiscal year, covering all accounts and associated activities of each office, bureau, and activity of the Agency. The audited financial statement shall include the consolidated balance sheet, the consolidated statement of net cost, the consolidated statement of changes in net position, the combined statement of budgetary resources, and such comments and information as may be deemed necessary to inform Congress of the financial operations and condition of the Agency. The Agency shall provide for an audit of the financial statements of the Agency on an annual basis by an independent external auditor in accordance with the United States generally accepted government auditing standards as may be prescribed by the Comptroller General of the United States..(2)ApplicationThe amendments made by paragraph (1) shall apply to any audit performed under section 1316 of the Federal Housing Enterprises Financial Safety and Soundness Act of 1992 (12 U.S.C. 4516) with respect to a fiscal year beginning on or after October 1, 2020.(d)Federal Civil Penalties Inflation Adjustment ActThe Federal Civil Penalties Inflation Adjustment Act of 1990 (28 U.S.C. 2461 note), is amended in section 7 by striking subsection (c).